Citation Nr: 1728753	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  12-27 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision by the RO in St. Petersburg, Florida. 

A personal hearing was held at the RO in February 2016 before the undersigned Veterans Law Judge and a transcript of this hearing is of record.

This case was previously before the Board in May 2016.  The claim was remanded for additional development, and has now been returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary to have a complete record to decide the claim for an increased rating, so the Veteran is afforded every possible consideration.

The Veteran contends that he has current bilateral hearing loss as a result of chronic recurrent bilateral ear infections that began in service and which ultimately resulted in surgery several years after service.  In May 2016, the Veteran was service connected for tinnitus due to noise exposure in service when working in a trailer with a punch card sorter for several hours a day.  

The evidence reflects that the Veteran has a current hearing loss disability.  See 38 C.F.R. § 3.385.  However, the evidence of record is conflicting as to whether the Veteran's current bilateral hearing loss is related to service or to post-service ear infections with related surgery.

The Veteran underwent a VA audiological compensation examination in January 2011, and negative medical nexus opinions were obtained from the January 2011 audiologist, another VA audiologist in March 2011, and a VA otolaryngologist in July 2016.  In contrast, in a February 2010 VA outpatient audiology consult, the audiologist noted that the Veteran had military noise exposure as well as post-service cholesteatoma surgery, diagnosed mixed bilateral hearing loss, and opined that the Veteran's military noise exposure was more likely than not a contributing factor to the Veteran's hearing impairment.  In a February 2010 ear, nose and throat (ENT) consult, a VA physician, an otolaryngologist, opined that the conductive component of the Veteran's hearing loss was due to his prior ear surgery and disease process.  It does not appear that the VA audiologist who treated the Veteran in February 2010 reviewed his service treatment records prior to forming her opinion as to the etiology of his bilateral hearing loss, which reduces the probative value of her opinion.

Service treatment records are negative for complaints of hearing loss, but do show treatment for ear infections of each ear, variously diagnosed as otitis externa, otitis media, and otomycosis.  Post-service private medical records dated from 1999 to 2002 reflect treatment, including surgery, for ear infections and cholesteatoma.

Service treatment records reflect that on enlistment medical examination in July 1964, audiometric testing revealed right ear decibel thresholds of 15 (30), 15 (25), 5 (15), 0 (10) and 15 (20) and left ear decibel thresholds of 10 (25), 15 (25), 15 (25), 25 (35) and 15 (20), at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.   The Veteran's physical profile (PULHES) included H-1 (normal) for hearing.  For service department audiograms conducted prior to January 1, 1967 and where it is not clear what auditory thresholds standards were used, the Board assumes that auditory thresholds were recorded using American Standards Association (ASA) units. 

However, the Veteran had an in-service separation audiological evaluation during service in May 1967, at which time auditory thresholds were recorded.  Because it is unclear whether such thresholds were recorded using ASA units or International Standards Organization-American National Standards Institute (ISO-ANSI) units and the service department audiogram was conducted between January 1, 1967 and December 31, 1970, the Board has considered the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.  In light of the above, and where necessary to facilitate data comparison for VA purposes, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards are converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data.  The ISO-ANSI standards are represented by the figures in parentheses.  

Audiometric testing on separation examination in May 1967 revealed bilateral decibel thresholds of 0 (15), 0 (10), 0 (10), and 0 (5), at the respective frequencies of 500, 1000, 2000, and 4000 hertz.  Based on these results, there appears to be an increase in the Veteran's hearing acuity upon separation, when the results are compared with the findings on enlistment examination.  In July 2016, a VA examiner opined that screening audiograms can vary somewhat and that the Veteran's variation is consistent with hearing fluctuation in chronic otitis media.  Also, the July 2016 VA examiner found that the infectious process that caused the Veteran's progressive hearing loss was present and treated appropriately while he was in service.  Later in life, the Veteran underwent several myringotomies, a modified right mastoidectomy for cholesteatoma, and ossicular reconstruction in November 1999.  The VA examiner stated that chronic mastoids and cholesteatoma are infectious processes which cause hearing loss, and surgery associated with that entity often causes hearing loss.  The VA examiner opined that their medical and surgical management are responsible for the Veteran's current hearing problems.  The VA examiner found that the Veteran's infectious process had started in both ears before his service and it continued during his service and thereafter.  

In light of the above, the Board finds that additional medical comment is needed as to whether the Veteran's current bilateral hearing loss existed prior to service and, if so, whether his hearing loss was aggravated beyond its natural progress by his service.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The Veteran testified that although he was treated for ear complaints a year or two after separation from service, medical records of such treatment are unavailable.  He also reported recent ongoing VA medical treatment for bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA addendum opinion pertaining to the Veteran's hearing loss.  The examiner should review the record prior to providing an opinion.  The examiner should provide an opinion as to the following questions:

a.   Is there clear and unmistakable (obvious or manifest) evidence that the Veteran had a hearing loss (with regard to each ear individually) defect, infirmity, or disorder that preexisted his military service; please identify with specificity any evidence that supports this finding.  The examiner is advised that the determination regarding inception should not be based solely on the Veteran's reported history, but should also include consideration of the clinical records and the known characteristics of any diagnosed hearing loss (with regard to each ear individually) disability;

b.   If there is clear and unmistakable evidence that the Veteran had a preexisting hearing loss (with regard to each ear individually) defect, infirmity, or disorder at the time of his service entrance, is there evidence that the Veteran's preexisting hearing loss increased in severity (worsened) in service;

c.   If the preexisting hearing loss defect, infirmity, or disorder increased in severity in service, is there clear and unmistakable (obvious or manifest) evidence that the increase in severity during service was due to the natural progress of the hearing loss disorder; please identify with specificity any evidence that supports this finding;

d.   If the examiner determines that the Veteran did not have a hearing loss defect, infirmity, or disorder that preexisted service, is it at least as likely as not that the Veteran currently has a hearing loss (with regard to each ear individually) disability that had its onset in service, manifest within one year of service, or is otherwise etiologically related, to his military service.  

		The examiner should note that the Board has conceded that the Veteran was exposed to high levels of noise in service as a clerk in a data processing unit working with a punch card sorter in a trailer for 8 hours per day.  See May 2016 Board decision granting service connection for tinnitus. 

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

4.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

